DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fattal (US Publication No.: US 2018/0180793 A1).
Regarding Claim 1, Fattal discloses a grating device (Figures 1-4) comprising:
A substrate (Figure 3B, substrate 100); and
A diffraction grating on a surface of the substrate (Figure 3B, diffraction grating 102),
Wherein the diffraction grating comprises a plurality of meta-diffraction patterns that are separated from each other (Figure 3A, separated meta-diffraction patterns 102) and configured to converge an incident light by diffracting the incident light (Paragraph 0032; Figure 4), wherein
Each meta-diffraction pattern from among the plurality of meta-diffraction patterns has a curved shape in a direction parallel to the substrate (Figure 3A, each meta-diffraction pattern 102 has a curved shape in a direction parallel to the substrate), and
Wherein the plurality of meta-diffraction patterns are not connected to each other (Figure 3A clearly discloses that the meta-diffraction patterns are not connected to each other). 


Regarding Claim 6, Fattal discloses the grating device of claim 1, wherein each meta-diffraction pattern from among the plurality of meta-diffraction patterns shows a respective diffraction characteristics that depends on a formed location of the meta diffraction pattern (Figure 1A, as distance increases, the patterns are closer together, where each meta-diffraction pattern would have a particular and respective diffraction characteristic; Paragraphs 0023-0027). 

Regarding Claim 7, Fattal discloses the grating device of claim 1, wherein the plurality of meta-diffraction patterns comprises a group of meta-diffraction patterns (Figure 1A-B, where any amount of meta-diffraction patterns 114 adjacent to one another may be considered as constituting a single group), and wherein each meta-diffraction pattern among the group of meta-diffraction pattern comprises only a main diffraction pattern (Figures 1A-1B, where each meta-diffraction pattern 114 constituting a group may be considered a main diffraction pattern). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fattal in view of Feldmann et al (US Publication No.: US 2020/0225586 A1 of record, “Feldmann”). 
Regarding Claim 2, Fattal discloses the grating device of claim 1.
Fattal fails to disclose that each meta-diffraction pattern from among the plurality of meta-diffraction patterns has a respective height that causes, for light that is incident at an angle greater than 45° with respect to the plurality of meta-diffraction patterns, destructive interference between light reflected by an upper surface of the meta-diffraction pattern and light reflected by a bottom surface of the meta-diffraction pattern.
Feldmann also fails to explicitly disclose that each meta-diffraction pattern from among the plurality of meta-diffraction patterns has a respective height that causes, for light that is incident at an angle greater than 45° with respect to the plurality of meta-diffraction patterns, destructive interference between light reflected by an upper surface of the meta-diffraction pattern and light reflected by a bottom surface of the meta-diffraction pattern. However, Feldmann discloses the general environment of each of the plurality of meta-diffraction patterns having a respective height that causes destructive interference between light reflected by an upper surface of the meta-diffraction pattern and light reflected by a bottom .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fattal in view of Nakamura et al (US Publication No.: US 2020/0150332 A1 of record, “Nakamura”).
Regarding Claim 3, Fattal discloses the grating device of claim 1, further comprising a dielectric layer arranged between the substrate and the diffraction grating (Okada, Paragraph 0057).
Fattal fails to disclose that a thickness of the dielectric layer is an integral multiple of a wavelength of incident light.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating device as disclosed by Fattal to include a dielectric layer with a certain thickness as disclosed by Nakamura. One would have been motivated to do so for the purpose of obtaining a desired optical transmittance or reflectance (Nakamura, Paragraph 0064). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fattal in view of Suenaga et al (US Publication No.: US 2013/0088781 A1 of record, “Suenaga”). 
	Regarding Claim 4, Fattal discloses the grating device of claim 1.
	Fattal is silent regarding the material of the diffraction grating and so fails to disclose that a refractive index of the diffraction grating is in a range from about 1.35 to about 2.5.
	However, Suenaga discloses a similar diffraction grating where a refractive index of the diffraction grating is in a range from about 1.35 to about 2.5 (Suenaga, Paragraph 0096 discloses that the base 1 has a refractive index of 1.585, which falls in the claimed range, and where Figures 6-8, diffraction grating 2 is made of the same material as base 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffraction grating as disclosed by Fattal to have a particular index of refraction as disclosed by Suenaga. One would have been motivated to do so for the purpose of improving diffraction efficiency (Suenaga, Paragraph 0075). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fattal in view of Cheng et al (US Publication No.: US 2018/0234675 A1 of record, “Cheng”).
Regarding Claim 8, Fattal discloses the grating device of claim 1.
Fattal fails to disclose that the substrate comprises a reflective wire grid polarizer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating device as disclosed by Fattal to include a reflective wire grid polarizer as disclosed by Cheng. One would have been motivated to do so for the purpose of efficiently coupling p-polarized light thereby reducing the rainbow effect (Cheng, Paragraphs 0030-0032).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fattal in view of Calafiore (US Publication No.: US 2020/0158943 A1 of record). 
	Regarding Claim 9, Fattal discloses the grating device of claim 1.
	Fattal fails to disclose that a respective dimension of each meta-diffraction pattern from among the plurality of meta-diffraction patterns is less than a wavelength of light incident to the plurality of meta-diffraction patterns.
	However, Calafiore discloses a similar grating device where a respective dimension of each meta-diffraction pattern from among the plurality of meta-diffraction patterns is less than a wavelength of light incident to the plurality of meta-diffraction patterns (Calafiore, Paragraph 0027 discloses selecting thickness, tilt angle, and/or refractive indices of the meta-diffraction patterns 201 such that the dimension AC of the meta-diffraction patterns 202 (Figure 2) is approximately equal an odd number of half-wavelengths, where if the odd number is one, the dimension would be less than a wavelength of light).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating device as disclosed by Fattal to have a specific dimension relating to the wavelength of incident light as disclosed by Calafiore. One would have been motivated to do so for the purpose of reducing or suppressing the rainbow effect (Calafiore, Paragraph 0027). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fattal in view of Okada et al (US Publication No.: US 2020/0004049 A1 of record, “Okada”). 
Regarding Claim 10, Okada in view of Fattal discloses the grating device of claim 5.
Fattal fails to disclose that the auxiliary diffraction patterns are arranged so that a negative diffraction angle range having a high diffraction efficiency is obtained as a number of auxiliary diffraction patterns increases.
However, Okada discloses a similar grating device where the auxiliary diffraction patterns are arranged so that a negative diffraction angle range having a high diffraction efficiency is obtained as a number of auxiliary diffraction patterns increases (Okada, Figure 4B discloses auxiliary diffraction patterns 1174 as diffraction gratings that are spaced close together, and the more the auxiliary diffraction patterns, the higher the diffraction efficiency would be in that region, as disclosed in Figures 6A-6B and discussed in Paragraphs 0084-0087, 0091-0096, 0150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating device as disclosed by Fattal to increase auxiliary diffraction patterns as disclosed by Okada. One would have been motivated to do so for the purpose of increasing diffraction efficiency (Okada, Paragraphs 0084-0087, 0091-0096, 0150). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871